Mrs. Marie Hudson, Commissioner   Opinion No. WW-1470
Firemen's Pension
Austin, Texas                     Re:   Whether seasonal help
                                        can be paid out of ap-
                                        propriation to Firemen's
                                        Pension Commissioner as
                                        "currentland recurring
Dear Mrs. Hudson:                       expense.
          We quote from your letter requesting an opinion from
this office as follows:
         "Since the operating budget of this office
    is so very small, our 'office expense' has always
    been lumped into one Appropriation although it
    was, of course, set out individually in our Bud-
    get Request. The items covered under office ex-
    pense are--postage, stationery, supplies, contin-
    gent expenses and seasonal help. Our Budget Request
    for September 1, 1961, through August 31, 1963, in-
    cluded a request for seasonal help in the amount
    of $450.00. This amount was appropriated by the
    Legislature.
         "From September 1, 1961 through August 31, 1962,
    we paid seasonal help out of this Appropriation, how-
    ever, we are now advised by the Comptroller that we
    are not permitted to pay seasonal help out of the of-
    fice expense fund due to the phrasing of the appropriation
    as it came out in Senate Bill No. 1.
         "We are at a loss to understand why seasonal
    help was paid out of this Fund last year but cannot
    be paid this year. It is our contention that the
    phrase 'current and recurring operating expense' can
    include seasonal help.
         "Will you please give us a ruling on whether or
    not, in your opinion, seasonal  help can be paid out
    of this fund as it has for the past 22 years and since
    money for seasonal help was approved by the 57th Legis-
    lature."
Mrs. Marie Hudson, page 2 (WW-1470)


          The important provisions of the Firemen's Pension
Commissioner's budget request for the fiscal year ending
August 31, 1963 are listed as follows:

          "Salaries and Wages:
                 Commissioner                 $7,200
                 Secretary III
                 Sub-total, Salaries
                        and Wages
                                              &%-
          "Other Expenses
             Travel Expense                  L 1,200
             Seasonal help                      450
             Postage
             Telephone & Telegraph              22;
             Stationary & Printing              150
             Office Supplies                     65
             Repairs to Office Equipment         15
             Office Eauinment--Canital
                     -  -
                                Outlay
             Sub-total, Other Expenses        2r;366
             Sub-total, Travel & Other
                          Expenses            2,560

          That part of the current appropriations to the Fire-
men's Pension Commissioner, Senate Bill No. 1, First Called
Session, 57th Legislature, 1961, most pertinent to our discussion
provides as follows:
          "Firemen's Pension Commissloner     "For the Years Ending
                                                August 31, 1963
          “Out    ofGenera   Revenue Fund:
           For Salaries and Wages--
                  Commissioner
           ::     Secretary III
                  Sub-total, Salaries and
                                Wages
                  For Other,Expenses
Mrs. Marie Hudson, page 3 (WWd470)


           3. Travel Expense                  1,200
           4.   Consumable supplies and
                materials, current and
                recurring operating ex-
I               pense (excluding travel
                ,expense), and capital out-
                lay                           1,350"
          After making an examination of the appropriation to
the Commissioner for the fiscal year ending August 31, 1963,
in the light of the budget request for the same period, it
would appear that the Legislative intent was to include the
budget request of 'seasonal help' In line item No. 4 of the
current appropriation to the Firemen's Pension Commissioner as
"current and recurring operating expense." However, the first
paragraph of Section 30 of Article V of Senate Bill No. 1
provides as follows:
          "Sec. 30. LIMITATIONS ON USE OF OTHER EXPENSE
     FUNDS FOR PAYING SALARIES AND WAGES. None of the
     funds appropriated in Articles I, II, and III of
     this Act, or for the Central Education Agency in
     Article IV of this Act, in items designated for
     consumable supplies and materials, current or re-
     curring operating expense or capital outlay may
     be used for paying any salaries and wages unless
     the language of those items explicitly authorizes
     such use.
          11
           . . .II
          In view of the fact that the payment of salaries to
seasonal employees is not explicitly authorized in line item
No. 4 of the current appropriations to the Firemen's Pension
Commissioner, it is our opinion that such salaries are not
authorized to be paid.

                      SUMMARY
         The limitations on the use of other expense funds
    for paying salaries and wages which are imposed by
    Article V, Section 30, Senate Bill No. 1, First Called
    Session, 57th Legislature, 1961, prohibit the payment
    of seasonal help out of the appropriation to the Fire-
    men's Pension Commissioner as 'current and recurring
                                                           -   .


Mrs. Marie Hudson, page 4 (W-1470)


     operating expense.1

                                Sincerely,
                                WILL WILSON
                                Attorney General of T&as



1RW:mkh
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
John Reeves
Joe Trimble
Milton Richardson
R.EVIEWEDFOR THE ATTORNEY GENERAL
BY: Leonard Passmore